        Case 1:19-cv-02173-WHP Document 53 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 BRENDA MONTANEZ,                                :
                                                 :
                      Plaintiff,                 :
                                                 :          19cv2173
               -against-                         :
                                                 :          ORDER TO STRIKE
 TARGET CORPORATION,                             :
                                                 :
                      Defendant.                 :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

              Plaintiff Brenda Montanez having filed a Declaration in Opposition of

Defendant’s Motion for Summary Judgment (ECF No. 52), the Court respectfully directs the

Clerk of Court to strike document number 52 from the docket.

              Plaintiff’s counsel is directed to refile its memorandum of law, Rule 56.1

supplement, and affidavit as separate documents on ECF.

Dated: January 13, 2021
       New York, New York
